,947DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    Applicants’ amendment of 9/17/2019 is acknowledged. Claims 1-6 have been amended.
3.    Applicants’ response of 7/14/2021 is acknowledged. 

Status of Claims
4.    Claims 1-8 are pending in this application.  By amendment of 9/17/2019 claims 1-6 have been amended.
Drawings
5.     Drawings submitted 9/17/2019 have been accepted by the examiner.

Specification
6.    Corrected pages 9-20 of specification filed 2/30/2020 are acknowledged.  The pages correct the sequences on these pages which now recite SEQ ID numbers.

Information Disclosure Statement
7.    Applicants’ information disclosure statement of 9/17/2019 is acknowledged. It has been considered by the examiner. Initialed copy is enclosed. 


Election/Restrictions
8.      Applicant’s election without in the reply filed on 7/31/2021 is acknowledged. Applicants elected group I (claims 1-5) drawn to a vaccine.
         The traversal is on the ground(s) that Reasons for Traversal Applicant respectfully traverses the restriction requirement on the grounds that Groups I and II have unity of invention and submits that Groups I and II share the special technical feature of Outer Membrane Vesicles (OMV). Applicant respectfully points out that Group I is directed towards a vaccine for treating enteric fever and Group II claims the process of preparation of Outer Membrane Vesicles (OMV), which is one of the components being used in the preparation of the vaccine claimed in Group I. Accordingly, the two groups are linked by a special technical feature i.e., Outer Membrane Vesicles (OMV). Specifically, a vaccine for treating enteric fever is prepared by isolating Outer 
       This is not found persuasive because, the inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they fail to define a technical feature that is "special" within the meaning of PCT Rule 13.2 for the following reasons. The claimed method does not define a technical feature over the art as evidenced by Alaniz et al., Journal of Immunology, vol.179, no. 11, 2007 and WO2014044728. Art of record applicants’ 1449.
       Alaniz et al. can be chosen as the closest prior art since this document discloses S. typhimurium OMVs and their use as vaccine that induce both innate and adaptive responses (Alaniz et al., page 7697, l.h. col. last par. to page 7698, r.h. col. par. 1; discussion). The difference between the teaching of this document and claim 1 is the use of OMVs from typhoidal Salmonella species. The technical result associated with this difference is a protection against enteric fever. The objective technical problem can thus be formulated as the provision of a vaccine for enteric fever. The solution provided by claim 1 is the use of OMVs from two typhoidal Salmonella species.
      Outer membrane vesicles were already known at the time of filing of present application (see for instance et WO2014044728, examples; material and Methods). The use of OMVs from these two Salmonella to prevent enteric fever was thus straightforward. Moreover, it was known from e.g. WO2014044728 that a multivalent vaccines can be prepared with OMVs from different virulent strains (see abstract).
    Therefore, the subject matter of claim 1 lack inventive activity.
      The inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or Claims of group I are drawn to a vaccine group II to a method each group constitute different entities and as such do not share the same technical feature. 
The requirement is still deemed proper and is therefore made FINAL.
  Claims 6-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 7/31/2021. Claims 1-5 are under consideration. 


Claim Rejections - 35 USC § 101
9.      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10.        Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claims 1-5 are determined to be directed to natural products. The rationale for this determination is explained below.
    Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claims as a whole, claims 1-5 are determined to be directed to a natural product and do not recite something “significantly different” than the natural product. Natural products are “judicial exemptions”. The rationale for this determination is explained below: 
Claims 1-5 are drawn to a vaccine comprised of isolated Outer Membrane Vesicles (OMVs) taken from two - different strains of typhoidal Salmonella species. 

product is just a mixture of multiple Salmonella species.  See example 14 about bacterial strain mixtures.

These claims fail to satisfy the non-naturally occurring requirement. Additionally, the product claims as a whole do not recite something significantly different from the judicial exceptions because the additional components do not impose meaningful limits on the claim scope therefore substantially all practical applications of the judicial exception are covered.  Furthermore, the additional elements in dependent claims The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). The unpatentability of natural products was confirmed by the U.S. Supreme Court in Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U. S. (June 13, 2013).  Also see the December 4, 2014 and May 4, 2016 Guidance for Determining Subject Matter Eligibility of Claims Reciting or Involving Laws of Nature, Natural Phenomena, & Natural Products (the Guidance). 
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claims are held to claim a law of nature and natural products, and are therefore rejected as ineligible subject matter under 35 U.S.C. 101.  
        Because the claims as a whole do not recite something significantly different than the natural products, i.e., the claims do not include elements in addition to the judicial exceptions that add significantly more to the judicial exceptions and also do not include features that demonstrate that the recited products are markedly different from what exists in nature, the claims as a whole is directed to non-statutory subject matter.


Claim Rejections - 35 USC § 112
11.      The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

12.      Claims 2-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
      The claim recites the vaccine as claimed in claim 1, wherein the Salmonella strains are Salmonella Typhi C-6953 and Salmonella paratyphi A C-6915.
	The specification lacks complete deposit information for the deposit of Salmonella Typhi C-6953 and Salmonella paratyphi A C-6915. it is not clear that strains possessing the identical properties of Salmonella Typhi C-6953 and Salmonella paratyphi A C-6915. are known and publicly available or can be reproducibly isolated from nature without undue experimentation.
	Exact replication of a strain is an unpredictable event.  Although applicant has provided a written description of a method for selecting the claimed strain, this method will not necessarily reproduce cells, which are chemically and structurally identical to those claimed. Undue experimentation would be required to screen all of the possible species to obtain the claimed cells.
	Because one skilled in the art could not be assured of the ability to practice the invention as claimed in the absence of the availability of the Salmonella Typhi C-6953 and Salmonella paratyphi A C-6915., a suitable deposit for patent purposes, evidence of public availability of the Salmonella Typhi C-6953 and Salmonella paratyphi A C-6915.strains or evidence of the reproducibility without undue experimentation is required.
	If the deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of deposit over his or her signature and registration number stating that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposit will be irrevocably removed upon the grant 
	If the deposits have not been made under the provisions of the Budapest Treaty, then in order to certify that the deposits comply with the criteria set forth in 37 CFR §1.801-1.809, assurances regarding availability and permanency of deposits are required.  Such assurance may be in the form of an affidavit or declaration by applicants or assignees or in the form of a statement by an attorney of record who has the authority and control over the conditions of deposit over his or her signature and registration number averring:
	(a) during the pendency of this application, access to the deposits will be afforded to the Commissioner upon request;
	(b) all restrictions upon the availability to the public of the deposited biological material will be irrevocably removed upon the granting of a patent on this application;
	(c) the deposits will be maintained in a public depository for a period of at least thirty years from the date of deposit or for the enforceable life of the patent of or for a period of five years after the date of the most recent request for the furnishing of a sample of the deposited biological material, whichever is longest; and 
	(d) the deposits will be replaced if they should become nonviable or non-replicable.
	In addition, a deposit of biological material that is capable of self-replication either directly or indirectly must be viable at the time of deposit and during the term of deposit.  Viability may be tested by the depository.  The test must conclude only that the deposited material is capable of reproduction.  A viability statement for each deposit of a biological material not made under the Budapest Treaty must be filed in the application and must contain:

	2) The name and address of the depositor;
	3) The date of deposit;
	4) The identity of the deposit and the accession number given by the depository;
	5) The date of the viability test;
	6) The procedures used to obtain a sample if the test is not done by the depository; and 
	7) A statement that the deposit is capable of reproduction.
	 As a possible means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit.
	If the deposit was made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to corroborate that the cell line described in the specification as filed is the same as that deposited in the depository.  Corroboration may take the form of a showing of a chain of custody from applicant to the depository coupled with corroboration that the deposit is identical to the biological material described in the specification and in the applicant's possession at the time the application was filed.
	Applicant's attention is directed to In re Lundack, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR §1.801-1.809 for further information concerning deposit practice.
Claim Rejections - 35 USC § 112
13.      Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an immunogenic composition, does not reasonably provide enablement for a vaccine.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/or use the invention commensurate in scope with these claims. 
In the instant case, claims are drawn to an enteric fever vaccine. There no  examples in the specification using the vaccine. The specification only  mentioning the production of outer membrane vesicles. 

     Dorland’s Medical Dictionary (29th Edition, 2000) defines “vaccine” as “a suspension of attenuated or killed microorganisms (bacteria, viruses, or rickettsiae), or of antigenic proteins derived from them, administered for the prevention, amelioration, or treatment of infectious diseases. In the instant case the applicants invention is not enabled for the prevention, amelioration, or treatment of infectious diseases. And one skilled in the art will not be able to make/and or use the invention without undue experimentation. 
     The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
	Factors to be considered in determining whether a disclosure would require undue experimentation have been reiterated by the court of appeals in In re Wands, 8 USPQ 2d 1400 at 1404 (CAFC 1988).  
        These factors include 1) the quantity of experimentation necessary, 2) the amount of direction or guidance presented, 3) the presence or absence of working examples, 4) the nature of the invention, 5) the state of the prior art, 6) the relative skill of those in the art, and 8) the breadth of the claims.  
	Applying the above test to the facts of record,1) insufficient direction or guidance is presented in the specification with respect to vaccine, 2) there are no working examples which suggest the desired results of a vaccine against enteric fever , 3) the nature of the invention involved the complex and incompletely understood area of protective  immune responses against enteric fever,  5) the relative skill of those in the art is commonly recognized as quite high (post – doctoral level), and the lack of predictability in the field to which the invention pertains is recognized in the art as evidenced by the cited prior art.  
	In view of all of the above, in view of the lack of predictability in the art, it is determined that it would require undue experimentation to make and use the invention commensurate in scope with the claims.   

Claim Rejections - 35 USC § 103
14.       The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.       Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being un-patentable over 
Alaniz et al., Journal of Immunology, vol.179, no. 11, 2007 (art of record 1449), in view of Grandi et al. (US 20150231232). 
         The claims are drawn to: 
    Claim 1. A vaccine for treating of enteric fever, comprised of isolated Outer Membrane Vesicles (OMVs) taken from two - different strains of typhoidal Salmonella species. 
     Claim 2. The vaccine as claimed in claim 1, wherein the Salmonella strains are Salmonella typhi C-6953 and Salmonella paratyphi A C-6915.
    Claim 3. The vaccine as claimed in claim 1, wherein said Salmonella strains are mixed in 1:1 ratio i.e., 50% of Salmonella typhi C-6953 and 50% Salmonella paratyphi A C-6915.  
    Claim 4. The vaccine claimed in claim 1, which further comprises high number of outer, inner, periplasmic and cytoplasmic proteins among others.
     Claim 5.  The vaccine as claimed in claim 1, which further comprises high number of cytosolic proteins such as DNA, polymerase, helicase and primase which are not secreted through OMVs.
     Alaniz et al. teach MVs contained antigens recognized by Salmonella-specific B cells and CD4-T cells; MV-vaccinated mice generated Salmonella-specific Ig and CD4- T cell responses in vivo and were significantly protected from infectious challenge with
live Salmonella. Our findings demonstrate that MVs possess important inflammatory properties as well as B and T cell antigens  known to influence the development of Salmonella-specific immunity to infection in vivo. Our findings also reveal MVs are a functional nonviable complex vaccine for Salmonella by their ability to prime protective Salmonella MVs possess important pro-inflammatory and antigenic properties similar to the parent bacteria and demonstrate that MVs have the intrinsic combination of Ags and adjuvant properties required of an effective non-replicating
complex vaccine to stimulate Salmonella immunity. We propose that MVs could be an additional means to induce pathogen-specific immunity, and are therefore attractive vaccine candidates (see p.7693).
      Outer membrane vesicles were already known at the time of filing of present application, Grandi et al. teach the use of OMVs from these two Salmonella to prevent enteric fever was thus straightforward. Moreover, it was known from Grandi et al. teach that a multivalent vaccines can be prepared with OMVs from different virulent strains (see abstract, para 0002, 0004, 0007, 0016, 0033, 0101-0102). Grandi et al. teach Salmonella typhi (para 0017), Salmonella paratyphi (para 0016), 50% ratio (para 0101). 
 As to claims 2 and 3 the references do not appear to recite the specifically claimed strains. It  would have been prima facie obvious at the time of applicants’ to use different strains in the claimed vaccine because Grandi et al. teach that a multivalent vaccine can be prepared with OMVs from different virulent strains and  Alaniz et al. teach our findings also reveal MVs are a functional nonviable complex vaccine for Salmonella by their ability to prime protective B and T cell responses in vivo (see abstract).
    Therefore, it would have been prima facie obvious at the time of applicants’ invention to combine the teaching of references in order to provide a vaccine against enteric fever. Because Grandi et al. teach that a multivalent vaccine can be prepared with OMVs from different virulent strains. Alaniz et al. teach our findings also reveal MVs are a functional nonviable complex vaccine for Salmonella by their ability to prime protective B and T cell responses in vivo (see abstract). 
    Furthermore, no more than routine skill would have been required to exchange to use additional antigens in a vaccination method to advantageously achieve a better vaccine.
KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses, "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine different antigens for a vaccination method which function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

Conclusion
16.       No claims are allowed.
17.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thurs-Fri 12pm-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Khatol S Shahnan-Shah/
Examiner, Art Unit 1645
October 20, 2021


/JANA A HINES/Primary Examiner, Art Unit 1645